Citation Nr: 1643603	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right wrist disorder, and if so, entitlement to service connection for a right hand disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left eye disorder, and if so, entitlement to service connection for a left eye disorder.

3.  Whether new and material evidence has been receive to reopen a previously denied claim for entitlement to service connection for burn residuals of the neck and face, and if so, entitlement to service connection for burn residuals of the neck and face.

4.  Entitlement to service connection an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a rating higher than 30 percent for defective vision in the right eye.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION
     
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from March 1953 to October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2011, February 2012, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

A notice of disagreement to the June 2011 decision was received July 2011, a statement of the case was issued in June 2012, and a VA Form 9 was received in July 2012.  

A notice of disagreement to the February 2012 decision was received in February 2012, a statement of the case was issued in November 2013, and a VA Form 9 was received in November 2014.

A notice of disagreement to the May 2014 decision was received in June 2014, a statement of the case was issued in October 2014 and a VA Form 9 was received in November 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

Here, the Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In January 2015, the Board remanded these claims for additional development.  The claims are now partially ready for appellate review.  The Board notes that this appeal included entitlement to service connection for hypertension, chest burn residuals, and a heart disorder; however, these issues were granted in an August 2015 rating decision, and as such, are no longer on appeal. 

The issues of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for burn residuals of the neck and face, and entitlement to service connection for bilateral hearing loss and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a right wrist disorder was denied by the RO in an April 2009 rating decision; the Veteran did not complete a substantive appeal.

2.  The evidence received since the April 2009 rating decision is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for a left eye disorder was denied by the RO in a January 2009 rating decision; the Veteran did not complete a substantive appeal.

4.  Some of the evidence received since the January 2009 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left eye disorder.

5.  A left eye disorder is not causally or etiologically due to service and is not secondary to a service-connected disability.

6.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD, there is credible supporting evidence that a claimed in-service stressor occurred, and the medical evidence of record links the diagnosis of PTSD to the in-service stressor.

7.  Prior to April 30, 2015, the Veteran's right eye was manifested by no more than light perception in the right eye and 20/40 in the left eye.

8.  From April 30, 2015, the Veteran's right eye is manifested by no more than light perception in the right eye and 20/50 in the left eye.

9.  The Veteran is currently in receipt of a 100 percent rating for congestive heart failure, and SMC under 38 U.S.C.A. § 1114 (s) for additional disabilities independently ratable at 60 percent or more, effective December 14, 2011.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied entitlement to service connection for a right wrist disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2015). 

2.  The evidence received since the April 2009 rating decision is not new and material, and the Veteran's claim for service connection for a right wrist disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The January 2009 rating decision that denied entitlement to service connection for a left eye disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2015). 

4.  The evidence received since the January 2009 rating decision is new and material, and the Veteran's claim for service connection for a left eye disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

5.  Service connection for a left eye disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 1160, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.383 (2015).

6.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

7.  Prior to April 30, 2015, the criteria for a rating of higher than 30 percent for defective vision in the right eye are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.75, 4.79, Diagnostic Code 6064 (2015).

8.  From April 30, 2015, the criteria for a rating of 40 percent, but no higher, for defective vision in the right eye are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.75, 4.79, Diagnostic Code 6064 (2015).

9.  The issue of entitlement to a TDIU is moot.  38 U.S.C.A. § 1114 (s), 7105 (West 2014); 38 C.F.R. § 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The Board is granting the Veteran's request to reopen his claim for entitlement to service connection for a left eye disorder and is granting his claim for entitlement to service connection for PTSD.  Consequently, the Board finds that any lack of notice and/or development, pertaining to these issues, which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the remaining issues, letters sent in July 2008, January 2009 and December 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159 (b)(1).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  
 
The duty to assist has also been met.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Virtual VA records were reviewed.  The Veteran was afforded VA examinations and VA medical opinions pertinent to the issues on appeal have been obtained. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  Although the VLJ did not specifically note the elements that were lacking to substantiate all the claims, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103 (c)(2) have been satisfied.

II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for a Right Wrist Disorder and a Left Eye Disorder

The Veteran seeks to reopen his claims for entitlement to service connection for a right wrist disorder and a left eye disorder.  

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right Wrist

The record with respect to this claim reflects that a claim for service connection for a right wrist disorder was last denied in a rating decision of April 2009.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the April 2009 rating decision denied the claim on the basis that there was no evidence that the Veteran had a right wrist disorder, the Board finds that new and material evidence would consist of evidence that the Veteran has a diagnosed right wrist disorder.

The evidence received since the April 2009 rating decision consists of numerous records and documents.  The Veteran's treating physician submitted a statement in January 2011 asserting that the Veteran received a cut at his right wrist during service, close to his thumb, which left a wound and now causes limited range of movement of the right thumb.  However, the Veteran testified during the December 2014 Board Hearing that he was not seeking service connection for a disorder that affects the mobility of his wrist, but he was contending that he had a healed wound, or scar, on his wrist as a result of an explosion during service.  See December 2014 BVA Hearing Transcript, page 26.

Importantly, the Board notes that the Veteran is currently service connected for a fading, right hand scar.  As discussed in a June 2011 rating decision, the Veteran's rating was increased after medical records indicated the Veteran's "right wrist scar (etiology of the scar grenade powder smoke)... was painful."  The Veteran has not submitted evidence of any additional right wrist disorder.  As such, the Board finds that the evidence presented is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim for service connection.  

B.  Left Eye

The record with respect to this claim reflects that a claim for service connection for a left eye disorder was last denied in a rating decision of January 2009.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the January 2009 rating decision denied the claim on the basis that there was no evidence that the Veteran's left eye disorder occurred in or was caused by service, the Board finds that new and material evidence would consist of evidence that the Veteran has a left eye disorder as a result of service.

The evidence received since the January 2009 rating decision consists of numerous records and documents.  The Veteran testified during the December 2014 Board Hearing that his left eye was also affected during the explosion in service.  See December 2014 BVA Hearing Transcript, page 8.  The Veteran also testified that his service-connected right eye put strain on his left eye.  Id. at page 9.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran's left eye disorder may be a result of service and/or due to his right eye disability.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left eye disorder.  The Board determines that the claim is reopened.

III.  Service Connection Claims 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a left eye disorder.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A.  Entitlement to Service Connection for a Left Eye Disorder

The Veteran seeks entitlement to service connection for a left eye disorder.  He asserts his left eye was injured during the explosion during service.  Alternatively, he asserts his right eye disability is aggravating his left eye.

The claim has been reopened.  The Board finds the Veteran is not prejudiced by the adjudication of the claim on the merits because the RO reopened the claim and denied it on the merits.  See June 2012 statement of the case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

First, the Board notes that the Veteran has current diagnoses involving the left eye: senile cataract, age related macular degeneration, and refractive error.  See April 2015 VA examination.  As such, Shedden element (1) is met.  

Unfortunately, however, the Board finds that service connection is not warranted.

While the evidence indicates the Veteran was in an explosion during service in August 1954, a November 1954 in-service examination indicated the Veteran's vision was 20/20 in the left eye.  

Furthermore, post service in February 1958, although a VA examination reported the Veteran's left eye vision was 20/25, physical examination of the left eye was normal.  

As noted previously, in April 2015, a VA examiner opined that the Veteran's loss of vision in the left eye is due to senile cataract, age related macular degeneration and refractive error.  There was no indication that the Veteran's diagnosed left eye disorders was incurred during service or aggravated by his right eye disability, and his diagnoses are due to age.

The Board notes that a refractive error is considered a congenital defect that is not subject to service connection.  38 C.F.R. § 3.303 (c).  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed left eye refractive error is not a disorder for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with senile cataract, age related macular degeneration and refractive error, there is no competent evidence that these disorders are due to the explosion during service.  The Board notes that the Veteran's left eye vision was normal during an in-service examination in November 1954, three months after the explosion during service, and his current diagnoses of senile cataract and age related macular degeneration have been attributed to age.

The Board notes that the Veteran's treating private physician submitted a statement in January 2011, indicating that the Veteran currently has bilateral vision loss.  The physician stated that the Veteran's vision loss started while he was in service when he burned his eyes secondary to the explosion.  The physician reported that the Veteran lost his vision for more than a month and suffered from burns and currently has a left eye vision of 20/70.  The Board notes that the private physician did not indicate whether the Veteran's service medical records were reviewed.  Furthermore, the physician did not offer an explanation or rationale as to why the evidence indicates the Veteran had normal vision in the left eye approximately three months after the explosion, yet they are now asserting that he suffers from vision loss purported to be due to the explosion during service.  The Court has held that a medical opinion that contains only conclusions is to be accorded no weight.  Nieves-Rodriguez v. Peake, 22. Vet. App. 295 (2008).

To the extent that the Veteran argues he should be awarded service connection for his left eye based on 38 C.F.R. § 3.383, the Board notes that the regulation does not provide for an actual grant of service connection for the nonservice-connected disorder, but rather that the non-service eye will be rated "as if" service connected for compensation purposes.  This is discussed in more detail in the portion of this decision for entitlement to an increased rating for the right eye.

The Board has considered the Veteran's own statements regarding the nature and etiology of his claimed disorder.  The Board acknowledges that he is competent to give evidence about what he witnesses; for example, the Veteran is competent to discuss his vision loss and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the lay statements are outweighed by the post-service treatment records and the negative VA medical opinions cited above.  Further, lay witnesses generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, although he is competent to report symptoms, he is not credible to provide an opinion as to nature and etiology.

In summary, although the Veteran has current diagnoses, there is no probative evidence of record indicating that his left eye disorder is causally or etiologically due to service or secondary to his right eye disability.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left eye disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

B.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He asserts he has PTSD as a result of suffering an injury from an explosion during service.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

The Board finds the requirements for service connection have been met.  First, the Board notes that the Veteran's stressor has been conceded.  As noted in a July 2016 Disability Benefits Questionnaire (DBQ), the Veteran reported that his stressor was experiencing an explosion in his face during service, causing damage to his vision.  Service records indicate the Veteran was in an explosion and suffered damage to his vision and second and third degree burns to his face, arms, neck and hand.  See August 1954 treatment records.  Therefore, the Veteran's stressor is conceded. 

The Board notes that there have been conflicting opinions are to whether the Veteran has an Axis I diagnosis.  In June 2011, a VA examiner indicated that the Veteran did not have any Axis I diagnoses.  Additionally, a March 2016 VA examiner indicated that the Veteran did not meet the criteria for a diagnosed mental disorder, and that he was diagnosed with a mental condition in 2015 only with a stressor of "phase of life".

However, most recently, the Veteran's treating psychiatrist indicated in the July 2016 DBQ that the Veteran has Axis I diagnoses of major depressive disorder, generalized anxiety disorder, and PTSD.  The psychiatrist indicated that the Veteran met criteria A, B, C, D, E, and F for a diagnosis of PTSD.

In this case, the Board finds that the evidence is at least evenly balanced.  In view of the totality of the evidence, the Board finds the Veteran's treating psychiatrist diagnosing the Veteran with PTSD as a result of his time in service, is at least as persuasive as the VA examinations that do not diagnose PTSD or an acquired psychiatric disorder.  While several VA examinations have not diagnosed PTSD, the July 2016 DBQ assessment appears to be very thorough and complete and not only diagnoses the Veteran with PTSD, but links his diagnosis to his experiences during service.

In summary, the Veteran's stressor has been conceded and the Veteran has a current diagnosis of PTSD, which has been linked to his stressor that occurred during service.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.



	(CONTINUED ON NEXT PAGE)
IV.  Entitlement to a Rating Higher than 30 Percent for Defective Vision in the Right Eye

The Veteran seeks entitlement to a rating higher than 30 percent for his right eye disability.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (a) (2015). 

The Veteran's right eye disability is rated under Diagnostic Code 6064.  He is assigned a 30 percent rating.  His left eye is not service-connected. 

Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76 (b). 

The Criteria for Impairment of Central Visual Acuity provide a 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064.  A 40 percent rating is warranted for 20/50 vision in the other eye, a 50 percent rating for 20/70 vision in the other eye, a 60 percent rating for 20/100 vision in the other eye, a 70 percent rating for 20/200 vision in the other eye, a 80 percent rating for 15/200 vision in the other eye, a 90 percent rating for 10/200 vision in the other eye, and a total evaluation for 5/200 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064. 

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c). 

An exception to this provision is found in 38 C.F.R. § 4.75 (c), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383 (a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383 (a)(1).

The Veteran was granted service connection for a right eye disability in a March 1958 rating decision, at which time a 30 rating was assigned, effective November 1957. 

Under 38 C.F.R. § 3.383, compensation is payable for the combinations of service-connected and nonservice-connected disabilities as if both disabilities were service connected, provided the nonservice connected disability is not the result of the Veteran's own willful misconduct, when there is impairment of vision in one eye as the result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.

In other words, the Veteran will be paid disability compensation as if the non-service-connected vision impairment in one eye were service connected, even though it is not, as long as the impairment in the other eye is service-connected blindness.  See DeBeoard v. Principi, 18 Vet.App. 357 (2004).

The Board finds this exception applies to the Veteran, effective April 30, 2015, as he has a service-connected right eye, a nonservice-connected left eye, and the peripheral field of vision for each eye is 20 degrees or less.  See April 2015 VA examination.  As such, the Veteran's right eye will be rated as if his left eye is also service connected, effective April 30, 2015.

Prior to April 30, 2015, there is no evidence that the Veteran's impairment of vision in each eye was rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye was 20 degrees or less.  The Veteran was afforded a VA examination in February 2012, at which time he was noted to have a corrected distance vision of 20/100 in the left eye and no more than light perception in the right eye.  The examiner did not indicate, however, that the Veteran had a peripheral field of vision for each eye 20 degrees or less.  Therefore, the Veteran does not qualify for the exception to have his left eye rated as if it was also service connected, and the visual acuity of the left eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).  This results in the currently assigned rating of 30 percent, prior to April 30, 2015.

For the reasons explained below, the Board has determined that an evaluation of 40 percent, but no higher, is warranted for the Veteran's right eye, from April 30, 2015.

The Veteran was afforded a VA examination in April 2015, at which time he was noted to have a visual field diameter of less than 20 degrees in the left eye, and was unable to even see the fixation light in the right eye.  He had a visual acuity of 20/50 in the left eye.  He therefore meets the requirements for the exception to have his left eye considered as if it were service connected for rating purposes.  

As such, the Board finds that the Veteran is entitled to a rating of 40 percent, based on no more than light perception in his right eye, and a visual acuity of 20/50 in the left eye, from April 30, 2015.

Diagnostic Code 6064 also calls for consideration of special monthly compensation (SMC).  See 38 C.F.R. § 4.79, Diagnostic Code 6064 (Note 1).  In the Veteran's case, however, he has already been awarded SMC, based on loss of use of one eye (having light perception only).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor that takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his right eye symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected right eye disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. 
 § 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating is not warranted.

V.  Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.

In Bradley v. Peake, the Court held that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

In an August 2015 rating decision, the RO awarded the Veteran a 100 percent schedular evaluation for congestive heart failure.  Taking Bradley into consideration, the RO also awarded the Veteran SMC under 38 U.S.C.A. § 1114 (s), as the Veteran is also rated for additional disabilities independently ratable at 60 percent or more.  Both awards are effective December 14, 2011. 

As such, the Veteran is not eligible for a TDIU for this appeal period.  See Green v. West, 11 Vet. App. 472, 476 (1998).  The grant of SMC as well as a 100 percent schedular rating moots the TDIU issue from the date where both special monthly compensation and a 100 percent rating became effective.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a right wrist disorder is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disorder; to this extent, the appeal is granted.

Entitlement to service connection for a left eye disorder is denied.

Entitlement to service connection for PTSD is granted.

Prior to April 30, 2015, entitlement to a rating higher than 30 percent for defective vision in the right eye is denied.

From April 30, 2015, a rating of 40 percent, but no higher, for defective vision in the right eye, is granted.

Entitlement to a TDIU is dismissed.


REMAND

The Veteran seeks to reopen his claim for entitlement to service connection for burn residuals of the neck and face, and seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Burn Residuals of Neck and Face

This appeal was remanded by the Board in January 2015 with instructions to complete development and readjudicate the issues remaining on appeal.  Additional development was completed, and multiple issues were readjudicated in a May 2016 Supplemental Statement of the Case (SSOC); however, the RO failed to readjudiate the issue of entitlement to service connection for burn residuals of the neck and face.  As noted in the January 2015 Board Remand, if the benefit sought was not granted, the RO was to issue a SSOC and afford the Veteran and his representative an appropriate opportunity to respond.  The case was returned to the Board without such action on this issue.  The most recent rating decision codesheet indicates that the issue has not been granted.  See August 2015 rating decision codesheet.  

Accordingly, the claim must be remanded to the RO for readjudciation and issuance of a SSOC.


	(CONTINUED ON NEXT PAGE)

Bilateral Hearing Loss and Tinnitus

As noted in this decision, the Veteran was injured by an explosion during service.  The Veteran was afforded a VA audiological examination in May 2014.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner indicated that the Veteran denied having tinnitus; however, the Veteran testified during the December 2014 BVA Hearing that he experienced tinnitus symptoms.  See December 2014 BVA Hearing Transcript, pages 16-19.  He also testified that he did experience hearing loss symptoms during service.  Id.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not due to service because there were no complaints of hearing loss during service or until many years after service.  Importantly, however, while the examiner noted that the Veteran's military occupational specialty was light weapon infantryman, there was no discussion on the documented explosion during service and how that may have affected his hearing loss/tinnitus.  The examiner also did not note or discuss the Veteran's lay statements regarding his hearing loss/tinnitus symptoms that occurred during service.  

As such, the Board finds a remand is necessary to obtain a medical opinion that addresses this evidence.  The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorders, in addition to his statements regarding the continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed bilateral hearing loss and tinnitus.  If deemed necessary, afford the Veteran a VA examination.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's bilateral hearing loss is causally or etiologically due to service, to include the documented explosion during service; and,

b)  that the Veteran's tinnitus is causally or etiologically due to service, to include the documented explosion during service.

The examiner must offer comments and opinion on the Veteran's assertion that exposure to cannons, firearms and the explosion during service, caused his tinnitus and bilateral hearing loss.  

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral hearing loss and tinnitus and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Readjudicate the issues on appeal, to include entitlement to service connection for burn residuals of the neck and face. 

4.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


